MR. CHIEF JUSTICE PRINGLE
delivered the opinion of the Court.
*551Petitioner is contesting his extradition to Kansas; this appeal is from an order by the district court discharging a writ of habeas corpus. Upon review of the record and all contentions advanced by the petitioner we conclude that the district court’s ruling is supported by the facts.
On August 12, 1975, petitioner was arrested in Colorado on a fugitive warrant issued on charges pending against him in Kansas. Kansas submitted requisition papers which included two complaints charging felony theft and aggravated failure to appear. In the arrest warrants accompanying the papers, the complaints were found by a Kansas judge to have been based upon probable cause. An affidavit by the county attorney specifying the factual predicate of the charges also accompanied the complaint.
In Pippin v. Leach, 188 Colo. 385, 534, P.2d 1193 (1975), this court announced standards for the determination of probable cause in foreign state extradition papers. Upon the facts in this case we find no violation of those standards. We need not consider the petitioner’s challenge to the charge of aggravated failure to appear since the uncontested theft charge is sufficient to support extradition. The petitioner’s other allegations of error are likewise without merit.
We affirm.